Case 2:19-cv-00538-SPC-NPM Document 54 Filed 11/05/20 Page 1 of 3 PageID 556




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

KIMBERLY REGENESIS, LLC,
and DAMASCUS TRADING
COMPANY, LLC,

               Plaintiffs,

vs.                                                    Case No. 2:19-cv-538-FtM-38NPM

LEE COUNTY,

            Defendant.
___________________________________/

      DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE
               MOTIONS TO COMPEL IN EXCESS OF 25 PAGES

        Defendant, Lee County, by and through the undersigned counsel, hereby responds to

Plaintiffs’ Motion for Leave to File Motions to Compel in Excess of 25 Pages (Dkt. No. 53). In

the Motion, Plaintiff seeks leave to file 64 pages of briefing regarding two different motions to

compel. Plaintiff’s Motion is premature as the parties have not completed the conferral required

by Rule 37 and Local Rule 3.01(g). Contrary to Plaintiff’s representation, Defendant sought to

have another conferral regarding these discovery requests in an attempt to narrow the disputes

for the Court. Plaintiffs responded by filing this motion. Defendant stands willing to confer and

believes that further conferral is appropriate before burdening the Court with 64 pages of briefing

regarding discovery issues.

        The parties had an initial conferral call on October 5, 2020. Prior to the call, Plaintiff had

not provided any indication of their specific objections to Defendant’s responses, which were

timely served on September 15, 2020. Specifically, prior to the call, Plaintiffs had provided no
Case 2:19-cv-00538-SPC-NPM Document 54 Filed 11/05/20 Page 2 of 3 PageID 557




indication that they were withdrawing certain requests or offering to narrow, clarify, or define

other requests. Defendant’s counsel was provided with no information for which she could

confer with her client prior to the call. During the call, which lasted more than two hours,

Plaintiff verbally agreed to narrow, withdraw, or define certain requests. Plaintiff did not

provide anything in writing until the next day. As Defendant’s counsel explained during the call,

she had several other immediate and pressing professional obligations and proceedings,

including an arbitration, but that she would confer with Defendant when she was available in

order to be able to provide a response to Plaintiffs’ revised requests. Defendant’s counsel

explained that the parties would need to confer again to discuss Defendant’s response to

Plaintiff’s proposed revisions to these discovery requests. Plaintiffs’ counsel, however, insisted

on filing this instant motion instead of completing the discovery conferral.

       Moreover, Plaintiffs’ request, in and of itself, is confusing and unclear. While Plaintiffs

admits that they have withdrawn requests, they assert that they need 64 pages in order to provide

the Court with the all of the questions and answers to all of the discovery requests, even though

some of the requests have been withdrawn. This request does not make any sense.

       WHEREFORE, Defendant requests that the Court deny Plaintiffs’ Motion for Leave to

File Motions to Compel in Excess of 25 Pages (Dkt. No. 53) as premature and direct Plaintiffs to

confer further regarding these discovery requests prior to filing a burdensome and lengthy

motion to compel.




                                                 2
Case 2:19-cv-00538-SPC-NPM Document 54 Filed 11/05/20 Page 3 of 3 PageID 558




Dated this 5th day of November, 2020.

                                          Respectfully submitted,

                                          s/Sacha Dyson
                                          GREGORY A. HEARING
                                          Florida Bar No.: 817790
                                          gregory.hearing@gray-robinson.com
                                          SACHA DYSON
                                          Florida Bar No.: 509191
                                          sacha.dyson@gray-robinson.com
                                          JULIA C. MANDELL
                                          Florida Bar No.: 81442
                                          julia.mandell@gray-robinson.com
                                          GRAYROBINSON, P.A.
                                          401 East Jackson Street, Suite 2700
                                          Post Office Box 3324 (33601-3324)
                                          Tampa, Florida, 33602
                                          Tel: (813) 273-5000
                                          Fax: (813) 273-5145
                                          Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 5th day of November, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to the following:

       James K. Green
       JAMES K. GREEN, P.A.
       Suite 1650, Esperante
       222 Lakeview Avenue
       West Palm Beach, FL 33401
       jkg@jameskgreenlaw.com
       ATTORNEY FOR PLAINTIFFS


                                          s/Sacha Dyson
                                          Attorney




                                             3
